*676The plaintiff commenced this action against, among others, the defendants Comprehensive Health Care, P.C., Global Medical Care, P.C., United Medical Care, P.C., and Complete Medical Care, P.C. (hereinafter collectively the appellants), seeking, inter alia, an accounting. The appellants moved, in effect, for summary judgment dismissing the complaint insofar as asserted against them.
Although the appellants established their prima facie entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against them, in opposition, the plaintiff demonstrated the existence of triable issues of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, the Supreme Court properly denied the appellants’ motion, in effect, for summary judgment dismissing the complaint insofar as asserted against them.
The appellants’ contention regarding the Stark Act (see 42 USC § 1395 et seq.) is not properly before this Court. Rivera, J.P., Dillon, Leventhal and Chambers, JJ., concur.